                         Case 20-12814-mkn                 Doc 1        Entered 06/11/20 14:35:34                   Page 1 of 10


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                RED ROSE, INC.

2.   All other names debtor
     used in the last 8 years
                                  DBA PETERSENDEAN
     Include any assumed          DBA PETERSENDEAN ROOFING AND SHEET METAL
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  4530 N. WALNUT RD.
                                  NORTH LAS VEGAS, NV 89081
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Clark                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                          Case 20-12814-mkn                      Doc 1       Entered 06/11/20 14:35:34                       Page 2 of 10
Debtor    RED ROSE, INC.                                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     PETERSEN-DEAN, INC.                                             Relationship            PARENT
                                                  District   NEVADA                        When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                        Case 20-12814-mkn                    Doc 1         Entered 06/11/20 14:35:34                    Page 3 of 10
Debtor   RED ROSE, INC.                                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 20-12814-mkn                  Doc 1        Entered 06/11/20 14:35:34                      Page 4 of 10
Debtor    RED ROSE, INC.                                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 11, 2020
                                                  MM / DD / YYYY


                             X   /s/ JEFFREY PEREA                                                        JEFFREY PEREA
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CHIEF RESTRUCTURING OFFICER




18. Signature of attorney    X   /s/ Brett A. Axelrod                                                      Date June 11, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Brett A. Axelrod 5859
                                 Printed name

                                 Fox Rothschild LLP
                                 Firm name

                                 1980 Festival Plaza Drive, Suite 700
                                 Las Vegas, NV 89135
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (702) 262-6899                Email address      baxelrod@foxrothschild.com

                                 5859 NV
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 20-12814-mkn   Doc 1   Entered 06/11/20 14:35:34   Page 5 of 10
Case 20-12814-mkn   Doc 1   Entered 06/11/20 14:35:34   Page 6 of 10
Case 20-12814-mkn   Doc 1   Entered 06/11/20 14:35:34   Page 7 of 10
                            Case 20-12814-mkn                    Doc 1      Entered 06/11/20 14:35:34                       Page 8 of 10


      Fill in this information to Identify the case:

      Debtor Name: Red Rose, Inc.
                                                                                                                                            Check if this is an
      United States Bankruptcy Court for the:          District of Nevada
                                                                                                                                            amended filing
      Case Number (If known):       20-xxxx1




  Official Form 204
  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
  Unsecured Claims and Are Not Insiders                                                                                                                       12/15
  A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
  disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
  secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
  largest unsecured claims.


   Name of creditor and complete mailing       Name, telephone number,      Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code                 and email address of         (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact             debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                            professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                            services, and         or disputed     setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)
                                                                                                                  Total claim, if        Deduction          Unsecured claim
                                                                                                                  partially secured      for value of
                                                                                                                                         collateral or
                                                                                                                                         setoff

  1       ABC SUPPLY COMPANY, INC.             CONTACT: JEFF                TRADE DEBT                                                                         $21,031,465.90
          ONE ABC PARKWAY                      ARMSTRONG, ASSISTANT
          BELOIT, WI 53511                     GENERAL COUNSEL
                                               PHONE: (608) 368-2216
                                               FAX: 608-362-6215
                                               JEFF.ARMSTRONG@ABCSUP
                                               PLY.COM
  2       AE - SCFL                            CONTACT: MATTHEW     TRADE DEBT                    Unliquidated                                                    $655,575.05
          PO BOX 0001                          HEIMANN, GCO
          LOS ANGELES, CA 90096-0001           PHONE: 212-640-2000
                                               FAX: 212-619-8942
                                               MATTHEW.HEIMANN@AEXP
                                               .COM
  3       STERLING                          CONTACT: GREG GENTRY            TRADE DEBT            Unliquidated                                                    $560,387.60
          1100 PEACHTREE ST. NE, SUITE 1100 AND MICHAEL HADDAD
          ATLANTA, GA 30309                 PHONE: 214-242-5809
                                            GGENTRY@SNB.COM
  4       HIGHMORE                          CONTACT: DIPAK P. JOGIA         TRADE DEBT            Unliquidated                                                    $554,697.81
          1100 PEACHTREE ST. NE, SUITE 1100 PHONE: 212-897-2810
          ATLANTA, GA 30309                 FAX: 646-467-6737
                                            DIPAK.JOGIA@HIGHMORE.C
                                            OM
  5       JR METAL EXPRESS, INC.               CONTACT: RICARDO       TRADE DEBT                  Unliquidated                                                    $503,665.29
          4620 MITCHELL STREET, SUITE A        MONTALVO
          N. LAS VEGAS, NV 89081               PHONE: (702) 318-7575
                                               FAX: (702) 318-7585
                                               JRMETALEXPRESSLV@GMAIL
                                               .COM




Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                             Page 1
                         Case 20-12814-mkn                Doc 1      Entered 06/11/20 14:35:34                       Page 9 of 10
  Debtor: Red Rose, Inc.                                                                     Case Number (if known): 20-xxxx1
   Name of creditor and complete mailing   Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                     professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                     services, and         or disputed     setoff to calculate unsecured claim.
                                                                     government
                                                                     contracts)
                                                                                                           Total claim, if        Deduction          Unsecured claim
                                                                                                           partially secured      for value of
                                                                                                                                  collateral or
                                                                                                                                  setoff

  6     DJ ROOF AND SOLAR SUPPLY LLC       CONTACT: DARRELL PAYNE, TRADE DEBT              Unliquidated                                                    $468,427.69
        2009 ADMIRALS WAY                  ESQ.
        FT. LAUDERDALE, FL 33316           PHONE: 954-557-1992
                                           DPAYNE@STEARNSWEAVER.
                                           COM
  7     TRADERIVER                         CONTACT: CHUCK BRAZIER TRADE DEBT               Unliquidated                                                    $317,012.45
        10631 N KENDALL DRIVE, SUITE       PHONE: 786-703-1394
        1204,                              CHUCKBRAZIER@TRADERIVE
        MIAMI, FL 33176                    RUSA.COM
  8     SHERPAPORT, LLC DBA GENUINE        CONTACT: D. HUDSON        TRADE DEBT            Unliquidated                                                    $220,449.51
        ROOF SUPPLY                        PHONE: 954-557-1992
        2009 ADMIRALS WAY                  DHUDSON@SHERPAPORT.C
        FT. LAUDERDALE, FL 33316           OM
  9     H&E EQUIPMENT SERVICES, INC.       CONTACT: LEVI BLAINE      SERVICE-              Unliquidated                                                    $187,041.11
        PO BOX 849850                      PHONE: 972-642-9766       CONSTRUCTION
        DALLAS, TX 75284                   LBLAINE@HE-               EQUIPMENT LEASE
                                           EQUIPMENT.COM
  10    DURABLE STRUCTURES                 PHONE: 888-536-0334       TRADE DEBT                                                                            $155,917.20
        PO BOX 541823
        DALLAS, TX 75354
  11    COMDATA MASTERCARD PROGRAM PHONE: 800-266-3282               CREDIT CARD                                                                           $143,071.59
        1001 SERVICE ROAD EAST     FAX: 615-370-7209
        HIGHWAY 190, SUITE 200
        CHARLOTTE, LA 70433


  12    WEX                                CONTACT: MELISSA SMITH,   TRADE DEBT            Unliquidated                                                     $58,826.92
        33548 TREASURY CENTER              CEO & PRESIDENT
        CHICAGO, IL 60694-3500             PHONE: 888-300-9040
                                           FAX: 800-395-0809
                                           CORRESPONDENCE@WEXIN
                                           C.COM
  13    EMERGENCY ROADSIDE ASSISTANCE CONTACT: MARK CRAM             TRADE DEBT                                                                             $42,356.34
        INC.                          PHONE: (702) 641-6981
        2771 N. NELLIS BLVD           FAX: 702-471-6982
        LAS VEGAS, NV 89115
  14    DIVERSIFIED PRODUCTS USA, LLC      CONTACT: ANISH SHAH       TRADE DEBT            Unliquidated                                                     $41,013.66
        2727 W. SOUTHERN AVENUE SUITE      PHONE: (602) 476-2788
        9                                  FAX: 602-476-2205
        SUITE 9                            CONTACTUS@DPROUSA.CO
        TEMPE, AZ 85282                    M
  15    DESERT FASTENERS INC.              CONTACT: CJ POTTER        TRADE DEBT            Unliquidated                                                     $40,372.35
        SOUTHWESTERN SUPPLY                PHONE: (702) 873-4332
        4170 W. HARMON AVE 4               FAX: (702) 873-0775
        LAS VEGAS, NV 89180
  16    AMERICAN EXPRESS                   CONTACT: GREGORY E.       CREDIT CARD           Unliquidated                                                     $26,189.34
        P.O. BOX 650448                    GALTERIO, COUNSEL
        DALLAS, TX 75265                   PHONE: 212-687-3000
                                           FAX: 212-687-9639
                                           GGALTERIO@JAFFEASHER.C
                                           OM
  17    HOME DEPOT CREDIT SERVICES         PHONE: (520) 442-0167     TRADE                 Unliquidated                                                     $18,153.28
        PO BOX 78047                                                 DEBT/CREDIT CARD
        PHOENIX, AZ 85062




Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                        Page 2
                        Case 20-12814-mkn                Doc 1       Entered 06/11/20 14:35:34                      Page 10 of 10
  Debtor: Red Rose, Inc.                                                                     Case Number (if known): 20-xxxx1
   Name of creditor and complete mailing   Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                     professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                     services, and         or disputed     setoff to calculate unsecured claim.
                                                                     government
                                                                     contracts)
                                                                                                           Total claim, if        Deduction          Unsecured claim
                                                                                                           partially secured      for value of
                                                                                                                                  collateral or
                                                                                                                                  setoff

  18    WILLIAM FERNANDEZ TRUCKING         CONTACT: CFO              SERVICES-             Unliquidated                                                     $17,342.00
        5404 ROCK CREEK LANE               PHONE: (702) 812-1877     TRANSPORT
        LAS VEGAS, NV 89130                FAX: 702-644-8669
  19    ENTERPRISE FLEET MANAGEMENT,       CONTACT: BRICE ADAMSON,   SERVICES-             Unliquidated                                                       $9,853.95
        INC.                               VP                        AUTOMOTIVE
        C/O CORPORATION SYSTEM             PHONE: (314) 512-5000     FLEET RENTAL
        701 S. CARSON ST, SUITE 200        FAX: (314) 512-5930
        CARSON CITY, NV 89701              FLEETQUESTIONS@ERAC.CO
                                           M
  20    DESERT LUMBER DBA DESERT           CONTACT: DALE EGGERS, TRADE DEBT                Unliquidated                                                       $5,761.90
        FASTENERS & SUPPLY                 PRESIDENT
        6680 S. VALLEY VIEW BLVD           PHONE: (702) 589-9999
        LAS VEGAS, NV 89118                FAX: (702) 589-9995
                                           DALEEGGERS@DESERTLUMB
                                           ER.COM




Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                        Page 3
